Citation Nr: 0819099	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-14 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1991 to November 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Louisville, Kentucky.  Thereafter, the 
Pittsburgh RO assumed jurisdiction.  

The issues of service connection for right knee and right 
shoulder disorders are remanded to the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The veteran has not been currently diagnosed as having a 
right hip disorder.  


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The July 2003 VCAA letter informed the appellant of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter did not explicitly tell her to submit all relevant 
evidence in her possession.  An error by VA in providing 
notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-89 (Fed. Cir. 2007).  The letter did tell her to 
submit medical evidence in her possession and to tell VA 
about relevant evidence and that it was her responsibility to 
ensure that VA received the evidence.  She was thereby put on 
notice to submit relevant evidence in her possession and she 
was not prejudiced by the failure to provide explicit notice 
to submit relevant evidence in her possession. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
and she was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal in August 2006.  While this 
may be found to be procedurally deficient, as the Board 
concludes below that the preponderance of the evidence is 
against the claim of service connection for a right hip 
disorder, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here.  

There has been compliance with the assistance requirements of 
the VCAA.  The veteran has been afforded a VA examination and 
all available service medical and VA treatment records, have 
been obtained.  Based upon the foregoing, no further action 
is necessary to assist the veteran in substantiating the 
claim.



Service Connection

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including arthritis, will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
38 C.F.R. §§ 3.307, 3.309 (2007). 

The veteran was seen with complaints of right hip pain in 
April 1995.  She was noted to have sustained an injury to her 
right hip during physical training three weeks earlier.  X-
rays taken of the right hip were normal.  A diagnosis of a 
probable muscle strain of the right hip was rendered at that 
time.  No further complaints or findings of right hip pain 
were noted during the veteran's remaining period of service.  
At the time of a May 2003 examination, normal findings were 
reported for the lower extremities.  The veteran did not 
report having hip pain at that time.

At the time of the October 2003 VA examination, the veteran 
reported injuring her hip in 1995 during a bad landing 
Airborne operation in 1995.  Physical examination performed 
at that time revealed full range of motion for the right hip.  
The hip was neurovascularly intact and deep tendon reflexes 
were 2+.  Right hip x-rays were noted to be negative.  It was 
the examiner's assessment that the veteran had full range of 
motion with no functional impairment.  As to a diagnosis, the 
examiner stated that there was insufficient evidence to 
warrant an acute or chronic diagnosis.  

In her January 2005 notice of disagreement, the veteran 
related her right hip problems to her having to carry excess 
equipment in service.  In her May 2006 substantive appeal the 
veteran indicated that she was seeking service connection for 
arthralgia-type pain not necessarily arthritis.  

The Board notes that the veteran has expressed her belief 
that she has a current right hip disorder which is related to 
service.  However, lay persons are not competent to opine as 
to medical etiology or render medical opinions.  Barr v. 
Nicholson 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may 
provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997); citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991)).  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
Degmetich v. Brown, 104 F. 3d 1328 (1997) Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Pain alone, without a diagnosed or identifiable 
malady or condition, does not in and of itself constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In this case, it has not been shown that the veteran 
currently has a hip disorder, as evidenced by the examiner's 
determination that there was insufficient evidence to warrant 
an acute or chronic diagnosis.  Moreover, there is no 
competent evidence of a relationship between any claimed hip 
disorder and the veteran's period of service.  

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  See 
38 U.S.C.A. § 5107.  


ORDER

Service connection for a right hip disorder is denied.  


REMAND

With regard to the veteran's request for service connection 
for a right knee disorder, the Board notes that she was seen 
with complaints of right knee pain on several occasions 
during service.  Although the veteran was afforded a pre-
discharge VA examination, it does not appear that the 
examiner addressed the veteran's complaints with regard to 
her right knee.  The veteran has reported having right knee 
pain since her separation from service.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  Based upon the above, the veteran should be afforded a 
VA examination to determine the nature and etiology of any 
current right knee disorder and its relationship, if any, to 
service.  

As it relates to the veteran's request for service connection 
for a right shoulder disorder, the Board notes that at the 
time of her August 2003 VA examination, the veteran reported 
having had bilateral shoulder pain since 1999.  She was noted 
to have had a radicular component down her right arm for the 
last year but had not sought care for her complaints.  The 
examiner indicated that this was a condition that had not 
appeared to have received a full workup during the veteran's 
military career.  The Board further notes that the veteran 
indicated that she had begun to have been worked up for 
rheumatoid arthritis while in service but was unaware of the 
results of the testing.  The Board further observes that 
while the August 2003 VA examiner performed x-rays, he did 
not perform range of motion testing on the right shoulder.  

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
any current right shoulder or right knee 
disorder.  A complete history of the 
claimed disorders should be obtained from 
the veteran.  All indicated tests and 
studies, including rheumatoid arthritis 
testing, should be performed and all 
clinical findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.  
The examiner is requested to respond to 
the following:

a) the examiner should identify all 
currently present right shoulder and 
right knee disorders.

b) Is it at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any current right 
shoulder or right knee disorder is 
related to the veteran's period of active 
service, to include findings noted in the 
service medical records and any 
injuries/trauma sustained as a result of 
parachute jumping, or is such a 
relationship unlikely (i.e., less than a 
50-50 probability)?  A detailed rationale 
is requested for the opinion.  

2.  After completion of the above, if any 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


